                Case 6:17-bk-06080-CCJ         Doc 50   Filed 11/28/18    Page 1 of 3



                          tTNITED STATES BANKRIT PTCY COI-rRT
                              h.TIDDLE DiSl'RICT OF FLOR}i}A
                                    ORLANDO DI\;ISION"

In re:
Luis A Bonilla                                   Case No.: 6: 17-BK-06080-CCJ
                                                  Chapter 13

         Debtor.




                   TRINITYFINANCIALSERVICES.LLC'SRESPONSETO
         unnronffiRr:lnuo:rrox
                            IRED
                                              ro verrm RNo rnrERMrNE
                                        SECI        STATI   IS


                                                                                  "SECURED
SECLIRED CREDITOR, Trinit-v Financial Sen'rces. LLC (hereinafter refbrred to as
CREDITOR"), b1, and through its undersigned attorne\r. herebl, enters this Respollse to the
Debtors lVlotion to Rehear the Debtot-s N,lotion to Vaiue and Deteruine Secured Status of Lierl
on Real Propefl\, Held bi Trinity Financial Services, LLC IDE 49], and in supporl states as
follorvs:

    l.    On or about September 15, 2017, Debtor filed a \ioluntary Petition under Chapter 13 of
          the Bankruptcl,Code

    2.    On or about Janu&r1, ?5, 2A17. Debtor filed a Nlotion to \ia1ue and Deterrrine Secured
          Status alleging that the value ol the Properl), leaves SECURED CREDITOR u,holly
          unsecured IDE l6].


    3.    On or about October 18.2018 a Hearing ri,as held on theDebtors N4otion to \,'ahie and tire
          Debtors N4otion to Value r,as Denied IDE 44]


    1.    On or about October 30, 2018 the Order denvin-'the Debtors N{otion to \/alue u,as entered
          IDE   471.



    5     On or about Noventber 13. 2018 the Debtor filed a N4otion lor rehearinq ol the order
          Denl,ing rhe Lien Strip IDE 49]"
                 Case 6:17-bk-06080-CCJ             Doc 50      Filed 11/28/18      Page 2 of 3




                                                                                                          rn the
                                                              tire sanre issut's arguecl b1' the Deirttlr
            The Debtors \,1o.ion 1or Reirearin*u presents
                                                                judicial proceedrngs alici shottld be denied'
            initial hear.ing and is thus not beneficial to the


   7.       WhenoralalgutleritolitheDebtorsN{otionforRel-rearinqu,ouldirotbebeneficialthe
            recluest lbr a liearing should be denied. N{eacl
                                                             r'. trnited States (ln re N4ead)' 371 8 R 296
            (Bankr NtD. Fla. 20Ai)

                                                                                                 of orders
            Furlher. pursuant to Fed R Civ P 5c) A partl' lllay lllove fbr reconsideration
                                                                                    or judgment'
            issued b,v bankruptcy coutls rvithin ten da,vs of the entry of au order


    9       The Order Denying the N.lotion lor rehearing was entered on October 30, 2018 IDE 47l
            and the Debtor fi|ed its l!{otion lor Rehearin,o ol the Order Denying Lien Strip on
            November 13, 2018 IDE 481" therefore the Debtors Motion fbr Rehearing is untimelr'atld
            shouid be denied.


    10.     Not*'ithstanding the lack of nen, substance and evidence or the untittreliness of the Debtors
            motior.r. the couft correctl-v decided the Debtors motion at the Hearirtg on October 18, 2018
            [DE 41].


    I   I    Granting the Debtors motion to value rvould have been ertrernelv inequitable as Secured
             Creditor is currently'secured bt'an alrolurt of approrirnatelv $70.000.00 dollars as shorvn
             bt,the evidence presented at the hearing [DE 111.


    12 The Debtor intentionall\r sou-qht to abr:se the Bankr.lptcv s)'stent to strip a lien that the
       Debtor knerv rvas secured. The timing of the Debtors Bankruptci, filing days beiore lt knerv
       the annual principal reduction ,"i,as going take place indicates the Debtor was activel\/ in
       bad faith trying to rrislead the couft and abuse the Bankruptcy s1,sfg11t to obtain a u,indfall
       of approrrmatel.v $70, 000. 00


\ryHEREFORE, PREN'IISES CONSIDERED. SECURED CREDITOR pravs that tiris
Honorable Coufl enter an order clen5,ing the debtors ntotion, ri,ithout heariitg, as nloot and/or
untinrell,
             Case 6:17-bk-06080-CCJ                Doc 50        Filed 11/28/18     Page 3 of 3




                                             atllle arlc          ol'the foLegoillqwas provided Yia
                                                           cot.t'ect copv
        I iIEREE\" cERTIFY          tl-rat
                                                                            sen'ice iist' on No'elrber"
           a,riror Reg*lar U S. \1air to the panies listed o, tire attached
electro,ic
28.2018

                                                                  Lrnited                 States Bankt'uilict'
       I HEREBY cErtTlFY tirat 1 am adrtrittecl to the Bar o{'the
cour-t for the N4iddle Disrrict or F10rida, ancl
                                                 I aur i, compriance rvith the additional
qualitications ro practice in this court set icrth irl the Local
                                                                 Rules'



                                                           lsl Dantian G Waldnlan
                                                           Dan-iian G. Waldrnan. Esquire
                                                           Florida Bar No.' 0Q0502
                                                           Lau,Offices of Damian G. \\1aldman, P.A.
                                                            10333 Serrinole Boulevard. Unit 1 & 2
                                                           Sen.rinole. FL 3i778
                                                           Telephone. (727) 538-4 1 6t)
                                                           Facsin.rile. {1 2'7) 240-4912
                                                           Emai 1. darnian(Ddrvaldmattlarv. corr
                                                            Serrrice E,mail : bankruptc),@cl'uvaldntanlan corn
                                                           ,4 r t on rc1's .fin' S e u r e d C re d i t r n'
                                                                              t




                                    CERTI FICATE OF SER\IICE


        I IIEREBY CERTIFY that on this 28th Da-v of Novernber 2018, I sen,ed a copy of the
loregoing by regular Lt.S. l\,{ail or the Couft's CN4IECF systeln to the follorving pafiies listed on
the beiorv sen,ice list.


SER\IICE LIST

Trinity Financrai Servrces, LLC
c/o Danrian \\/aldnran" Escl
Lau'Office of Damian G. \\ialdnran. P.A
10333 Seminole Blvd. Units I and 2
Seminole, FL 33778
dami an@ drval dn:ranlau'. corn
bankrutc),@drval dman1 at,. corl]
selutc@ d wCdlp::lerry.sar!
